Citation Nr: 1508141	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2015, the Veteran, through his representative, submitted a statement indicating that he wished to pursue the issue of an earlier effective date for the grant of service connection for his PTSD.  The issue of entitlement to an effective date prior to October 30, 2009, for the grant of service connection for PTSD has thereby been raised by the record.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Service connection for PTSD was granted in a June 2010 rating decision.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is dismissed in light of the absence of a case or controversy. 38 U.S.C.A. § 7105 (West 2002); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, in this case the benefit sought on appeal has already been allowed, and, thus, there is no case or controversy for the Board to adjudicate. No further discussion of the duties to notify or assist is warranted.

A review of the record shows that service connection for PTSD was initially denied in March 2009.  The Veteran filed a notice of disagreement NOD that was followed by the RO providing him with a statement of the case.  The Veteran perfected his appeal in March 2010.  Thereafter, following additional development, a rating decision was issued in June 2010 that granted service connection for PTSD.  A 50 percent rating was assigned from October 30, 2009. Additional evidence was received and the RO issued a decision in November 2010 that confirmed the 50 percent rating.  The issue of entitlement to service connection for PTSD was certified for appeal in November 2014.  Consequently, there is no case or controversy for the Board to adjudicate in this matter, and the claim must be dismissed.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). Simply put, the benefit sought on appeal has already been granted in full.


ORDER

The issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


